Carter, J.
This is a companion case to Hickman v. Loup River Public Power District, ante p. 428, 113 N. W. 2d 617. It is similar in all respects to that case except that it deals with appropriation No. 2573, which approved a different diversion point of a part of the appropriation approved in appropriation No. 2287 and a use for power purposes at a different place than authorized by appropriation No. 2287.
The transcript filed in the present case does not show a petition in intervention by the North Loup River Public Power and Irrigation District and its receiver, R. L. Cochran. The motions on file and the orders made by the Department of Water Resources of Nebraska indicate that the case was heard as if such petition in intervention were on file. In view of the result reached we shall not discuss this apparent defect in the record.
*441The issues raised are identical with the companion case and are controlled by our holdings therein. For the reasons therein stated, the orders of the department dismissing the petition and petitions in intervention are reversed and the cause is remanded to the department for further proceedings.
Reversed and remanded.
Simmons, C. J., participating on briefs.